
	

114 S3519 IS: Trauma-Informed Care for Children and Families Act of 2016
U.S. Senate
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3519
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2016
			Ms. Heitkamp (for herself, Mr. Durbin, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To address the psychological, social, and emotional needs of children, youth, and families who have
			 experienced trauma, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Trauma-Informed Care for Children and Families Act of 2016.
		IDevelopment of best practices
			101.Task force to develop best practices for trauma-informed identification, referral, and support
				(a)Establishment  of task force To identify, evaluate, recommend, maintain, and update best practices
 (1)EstablishmentThere is established a task force, to be known as the Interagency Task Force on Trauma-Informed Care.
 (2)Main dutiesThe task force shall— (A)identify, evaluate, recommend, maintain, and update, as described in subsection (c) and in accordance with subsection (d), a set of best practices with respect to children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma; and
 (B)carry out other duties as described in subsection (c). (b)Task force composition (1)CompositionThe task force shall be composed of Federal employees, consisting of the Administrator of the Substance Abuse and Mental Health Services Administration (referred to in this section as the Administrator) and 1 representative of each of—
 (A)the National Center for Injury Prevention and Control of the Centers for Disease Control and Prevention;
 (B)the Maternal and Child Health Bureau of the Health Resources and Services Administration; (C)the Center for Medicaid and CHIP Services;
 (D)the National Institute of Mental Health; (E)the Eunice Kennedy Shriver National Institute of Child Health and Human Development;
 (F)the National Institute on Drug Abuse; (G)the National Institute on Alcohol Abuse and Alcoholism;
 (H)the Administration on Children, Youth and Families of the Administration for Children and Families;
 (I)the Administration for Native Americans of the Administration for Children and Families; (J)the Office of Child Care of the Administration for Children and Families;
 (K)the Office of Head Start of the Administration for Children and Families; (L)the Office of Refugee Resettlement of the Administration for Children and Families;
 (M)the Indian Health Service of the Department of Health and Human Services; (N)the Office of Minority Health of the Department of Health and Human Services;
 (O)the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice; (P)the Office of Community Oriented Policing Services of the Department of Justice;
 (Q)the National Center for Education Evaluation and Regional Assistance of the Department of Education;
 (R)the Office of Safe and Healthy Students of the Department of Education; (S)the Office of Special Education and Rehabilitative Services of the Department of Education;
 (T)the Office of Indian Education of the Department of Education; (U)the Bureau of Indian Affairs of the Department of the Interior;
 (V)the Bureau of Indian Education of the Department of the Interior; (W)the Veterans Health Administration of the Department of Veterans Affairs; and
 (X)such other Federal agencies as— (i)the Administrator recommends to the President; and
 (ii)the President determines to be appropriate. (2)Appointment (A)In generalEach member of the task force, other than the Administrator, shall be appointed by the Secretary or other head of the entire Federal agency that contains the office or other unit of government that the member represents.
 (B)Date of appointmentsThe heads of Federal agencies with appointing authority under this paragraph shall appoint the corresponding members of the task force not later than 6 months after the date of enactment of this Act.
 (3)ChairpersonThe task force shall be chaired by the Administrator. (c)Task force dutiesThe task force shall—
 (1)not later than 1 year after the date of enactment of this Act, and not less often than annually thereafter—
 (A)identify and evaluate a set of evidence-based and evidence-informed best practices, which may include practices already developed by the Department of Health and Human Services, the Department of Justice, the Department of Education, or another Federal agency, with respect to—
 (i)the early identification of children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma;
 (ii)the expeditious referral of such children and youth, and their families as appropriate, that require specialized services to the appropriate trauma-informed support (including treatment) services, in accordance with applicable privacy laws; and
 (iii)the implementation of trauma-informed approaches and interventions in child and youth-serving schools, organizations, homes, and other settings to foster safe, stable, and nurturing environments and relationships that prevent and mitigate the effects of trauma;
 (B)recommend such set of best practices, including disseminating the set, to the Department of Health and Human Services, the Department of Justice, the Department of Education, other Federal agencies as appropriate, State, tribal, and local government agencies, including State, local, and tribal educational agencies, and other entities (including recipients of relevant Federal grants, professional associations, health professional organizations, national and State accreditation bodies, and schools) that the Administrator determines to be appropriate, and to the general public; and
 (C)maintain and update, as appropriate, the set of best practices recommended under subparagraph (B); (2)not later than each date on which the task force disseminates a set of best practices under paragraph (1)(B), prepare and submit to Congress a report containing a description of the set; and
 (3)not later than 1 year after the date of enactment of this Act, and as often as practicable but not less often than annually thereafter, coordinate, among the offices and other units of government represented on the task force, research, to the extent feasible, and evaluation regarding models described in subsection (d)(1)(C), identify gaps in or populations or settings not served by models described in that subsection, solicit feedback on the models, from the stakeholders described in subsection (d)(1)(B), coordinate, among the offices and other units of government represented on the task force, the awarding of grants related to preventing and mitigating trauma, and establish procedures to enable the offices and units of government to share technical expertise related to preventing and mitigating trauma.
					(d)Best practices
 (1)In generalIn identifying, evaluating, recommending, maintaining, and updating the set of best practices under subsection (c), the task force shall—
 (A)consider findings from evidence-based and evidence-informed models, including from institutions of higher education, community practice (including tribal experience), recognized professional associations, and programs of the Department of Health and Human Services, the Department of Justice, the Department of Education, and other Federal agencies, that reflect the science of healthy child, youth, and family development, and have been developed, implemented, and evaluated to demonstrate effectiveness and positive measurable outcomes;
 (B)engage with, and solicit and receive feedback from, faculty at institutions of higher education, community practitioners associated with the community practice described in subparagraph (A), and recognized professional associations that represent the experience and perspectives of individuals who provide services in covered settings, to obtain observations and practical recommendations on the best practices;
 (C)ensure that the best practices include culturally sensitive, linguistically appropriate, and age- and gender-relevant models for settings in which individuals may come into contact with children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma, including schools, hospitals, settings where health care providers, including primary care and pediatric providers, provide services, preschool and early childhood education and care settings, home visiting settings, after-school program facilities, child welfare agency facilities, public health agency facilities, mental health treatment facilities, substance abuse treatment facilities, faith-based institutions, juvenile justice system facilities, and law enforcement agency facilities;
 (D)recommend best practices that are evidence-based or evidence-informed and include guidelines for— (i)(I)training of front-line service providers, including teachers, providers from child- or youth-serving organizations, health care providers, and first responders, in identifying early signs and risk factors of trauma in children and youth, and their families as appropriate, including through screening processes; and
 (II)implementing appropriate responses;
 (ii)mechanisms that— (I)are procedures or systems, and are designed to quickly refer children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma to, and ensure the children, youth, and appropriate family members receive, the appropriate trauma-informed screening and support, including treatment; or
 (II)use partnerships that— (aa)include covered recipients;
 (bb)include local organizations or clinical service providers with expertise in furnishing support services (including treatment) to prevent or mitigate the effects of trauma;
 (cc)may be partnerships that co-locate services, such as by providing services at school-based health centers; and
 (dd)are designed to make such quick referrals, and ensure the receipt of screening and support, described in subclause (I);
 (iii)large-scale interventions for underserved communities that have faced trauma through acute or long-term exposure to substantial discrimination, historical or cultural oppression, intergenerational poverty, civil unrest, or a high rate of violence;
 (iv)multigenerational interventions to— (I)support, including through skills building, parents (including expecting parents), guardians, adult caregivers, and educators in fostering safe, stable, and nurturing environments and relationships that prevent and mitigate trauma for children and youth who have experienced or are at risk of experiencing trauma;
 (II)assist parents and guardians in learning to access resources related to such prevention and mitigation; and
 (III)provide tools to prevent and address caregiver or secondary trauma, as appropriate;
 (v)assisting parents and guardians in understanding eligibility for and obtaining certain health benefits coverage, including coverage under a State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) of screening and treatment for children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma;
 (vi)utilizing subclinical providers (including peers through peer support models, mentors, clergy, and other community figures), to—
 (I)expeditiously link children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma, to the appropriate trauma-informed screening and support (including clinical treatment) services; and
 (II)provide ongoing care or case management services;
 (vii)collecting and utilizing data from screenings, referrals, or the provision of services and supports, conducted in the covered settings, to evaluate and improve processes for trauma-informed support and outcomes;
 (viii)(I)improving disciplinary practices in early childhood education and care settings and schools, including use of positive disciplinary strategies that are effective at reducing the incidence of punitive school disciplinary actions, including school suspensions and expulsions; and
 (II)providing the training described in clause (i) to child care providers and to school personnel, including school resource officers, teacher assistants, administrators, and heads of charter schools; and
 (ix)incorporating trauma-informed considerations into educational, preservice, and continuing education opportunities, for the use of health professional organizations, national and State accreditation bodies for health care providers, health professional schools, and other relevant training and educational entities;
 (E)recommend best practices that— (i)can be applied across underserved geographic areas; and
 (ii)engage entire organizations in training and skill building related to the best practices; and (F)recommend best practices that are designed not to lead to unwarranted custody loss or criminal penalties for parents or guardians in connection with children and youth who have experienced or are at risk of experiencing trauma.
 (e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $3,000,000 for fiscal year 2017 and $1,000,000 for each of fiscal years 2018 through 2021.
				(f)
 DefinitionsIn this section: (1)Covered recipientThe term covered recipient means a department or other entity described in subsection (c)(1)(B).
 (2)Covered settingThe term covered setting means a setting described in subsection (d)(1)(C). 102.Donald J. Cohen National Child Traumatic Stress InitiativeSection 582(f) of the Public Health Service Act (42 U.S.C. 290hh–1(f)) is amended by striking $50,000,000 for fiscal year 2001, and such sums as may be necessary for each of fiscal years 2003 through 2006. and inserting $70,000,000 for each of fiscal years 2017 through 2021. Of the amounts appropriated under this subsection for each of fiscal years 2017 through 2021, $7,500,000 shall be allocated to the operation of the coordinating center of the National Child Traumatic Stress Initiative for purposes of gathering and reporting data, evaluating models, and providing technical assistance..
			IIDissemination and implementation of best practices
			201.Use of grant funds for training in best practices relating to child and youth trauma and community
			 support
				(a)Head Start Act
 (1)In generalSection 640(a) of the Head Start Act (42 U.S.C. 9835(a)) is amended— (A)by redesignating paragraph (7) as paragraph (8); and
 (B)by inserting after paragraph (6) the following:  (7)Any of the funds allocated under this subsection for Head Start programs (including Early Head Start programs), for training and technical assistance activities, or for collaboration grants may be used to provide training for administrators and other staff of Head Start agencies in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
						(2)Conforming amendments
 (A)Section 640(a)(2)(C)(i) of the Head Start Act (42 U.S.C. 9835(a)(2)(C)(i)), in the matter preceding subclause (I), by inserting after training and technical assistance activities the following: (such as training in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016).
 (B)Sections 641A(h)(1)(B) and 645(d)(3) of the Head Start Act (42 U.S.C. 9836a(h)(1)(B), 9840(d)(3)) are amended by striking 640(a)(7) and inserting 640(a)(8).
 (C)Section 642B(a)(2)(B)(i) of the Head Start Act (42 U.S.C. 9837b(a)(2)(B)(i)) is amended by inserting before the semicolon the following: (such as by providing training for administrators and other staff of those agencies in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016).
 (D)Section 648 of the Head Start Act (42 U.S.C. 9843) is amended— (i)in subsection (a)(3)(B)(i), by inserting after systems the following: (such as systems that include training in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016);
 (ii)in subsection (b)(2)(C), by inserting before the semicolon the following: (such as training in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016); and
 (iii)in subsection (d)(1)(G), by inserting after staff training the following (such as training in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016).
 (b)Child Care and Development Block GrantSection 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended— (1)by striking There and inserting the following:
						
 (a)In generalThere; and (2)by adding at the end the following:
						
 (b)Best practicesAny of the funds appropriated under this section may be used to provide training in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016 for administrators of child care programs, and child care providers, that receive assistance under this subchapter..
 (c)Social Services Block GrantSection 2002(a)(2)(B) of the Social Security Act (42 U.S.C. 1397a(a)(2)(B)) is amended— (1)in clause (ii), by striking and after the semicolon;
 (2)in clause (iii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new clause:
						
 (iv)training for providers in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016.. (d)Maternal and Child Health Services Block GrantSection 504 of the Social Security Act (42 U.S.C. 704) is amended by adding at the end the following new subsection:
					
 (e)A State may use a portion of the amounts described in subsection (a) for the purpose of providing training for licensed health care providers and public health agencies in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
 (e)Maternal, Infant, and Early Childhood Home Visiting (MIECHV)Section 511(i)(2) of the Social Security Act (42 U.S.C. 711(i)(2)) is amended— (1)by redesignating subparagraphs (D) through (G) as subparagraphs (E) through (H), respectively; and
 (2)by inserting after subparagraph (C) the following new subparagraph:  (D)Section 504(e) (relating to the use of funds for training in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016)..
 (f)Child Welfare ServicesSection 422(b)(4)(B) of the Social Security Act (42 U.S.C. 622(b)(4)(B)) is amended by inserting before the semicolon (which may include training in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016).
 (g)TANFSection 404 of the Social Security Act (42 U.S.C. 604) is amended by adding at the end the following new subsection:
					
 (l)Use of funds for training in trauma-Informed best practicesA State to which a grant is made under section 403 may use the grant to provide training for State and local officials responsible for administering the State program funded under this part in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
 (h)Federal payments for foster care and adoption assistanceSection 474(a)(3)(A) of the Social Security Act (42 U.S.C. 674(a)(3)(A)) is amended by inserting , and including training in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016 after enrolled in such institutions. (i)Healthy start initiativeSection 330H(e) of the Public Health Service Act (42 U.S.C. 254c–8(e)) is amended by adding at the end the following:
					
 (3)Training providers in best practices relating to traumaAny of the funds appropriated under paragraph (1) may be used to provide training for providers in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
 (j)Block grants for community mental health servicesSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended by adding at the end the following:
					
 (c)Training providers in best practices relating to traumaAny of the funds appropriated under subsection (a) may be used to provide training for providers in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
 (k)Block grants for prevention and treatment of substance abuseSection 1935 of the Public Health Service Act (42 U.S.C. 300x–35) is amended by adding at the end the following:
					
 (c)Allocations for training providers in best practices relating to traumaAny of the funds appropriated under subsection (a) may be used to provide training for providers in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
				(l)Use of grant funds for training providers in best practices relating to trauma
 (1)School-based health centersSection 399Z–1(l) of the Public Health Service Act (42 U.S.C. 280h–5(l)) is amended by adding Any of the funds appropriated under this subsection may be used to provide training for providers in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016. after the first sentence.
 (2)Community health centersSection 330(r) of the Public Health Service Act (42 U.S.C. 254b(r)) is amended by adding at the end the following:
						
 (5)Training providers in best practices relating to traumaAny of the funds appropriated under this subsection may be used to provide training for providers in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
 (m)Supporting effective instruction; local use of fundsSection 2103(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(b)(3)) is amended—
 (1)in subparagraph (O), by striking and after the semicolon; (2)by redesignating subparagraph (P) as subparagraph (Q); and
 (3)by inserting after subparagraph (O) the following:  (P)providing training for school personnel, including teachers, principals, other school leaders, specialized instructional support personnel, and paraprofessionals, in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016; and.  
					(n)Student support and academic enrichment
 (1)State use of fundsSection 4104(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)) is amended—
 (A)in paragraph (2), by striking or at the end; (B)in paragraph (3) by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (4)providing training for teachers, administrators, school counselors, mental health professionals, and other appropriate personnel in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
 (2)Local use of fundsParagraph (5) of section 4108 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118) is amended—
 (A)in subparagraph (H), by striking or at the end; (B)in subparagraph (I), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (J)providing training for teachers, administrators, school counselors, mental health professionals, and other appropriate personnel in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
						(o)21st century community learning centers
 (1)State use of fundsSection 4202(c)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7172(c)(3)) is amended—
 (A)by redesignating subparagraphs (H), (I), and (G), as subparagraphs (G), (H), and (I), respectively; and
 (B)by adding at the end the following:  (J)Providing training for teachers, administrators, school counselors, mental health professionals, and other appropriate personnel (including appropriate personnel involved with programs and activities that advance student academic achievement and support student success during nonschool hours) in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
 (2)Local use of fundsSection 4205(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7175(a)) is amended—
 (A)in paragraph (13), by striking and at the end; (B)in paragraph (14), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (15)training for teachers, administrators, school counselors, mental health professionals, and other appropriate personnel in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
 (p)Full-Service community schoolsSection 4625(e) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275(e)) is amended—
 (1)in paragraph (2), by striking and after the semicolon; (2)by redesignating paragraph (3) as paragraph (4); and
 (3)by inserting after paragraph (2) the following:  (3)provide training for teachers, administrators, school counselors, mental health professionals, and other appropriate personnel (including appropriate personnel involved with the full-service community school) in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016; and.
 (q)National Activities for SchoolsSection 4631(a)(1)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7281(a)(1)(B)) is amended by striking or conducting a national evaluation. and inserting , conducting a national evaluation, or providing training for teachers, administrators, school counselors, mental health professionals, and other appropriate personnel in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
 (r)IDEASection 638 of the Individuals with Disabilities Education Act (20 U.S.C. 1438) is amended— (1)in paragraph (4), by striking and after the semicolon;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (6)to provide training for appropriate personnel who provide direct early intervention services for infants and toddlers with disabilities in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016.. 
 (s)Special supplemental nutrition program for women, infants, and childrenSection 17(f) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(f)) is amended by adding at the end the following:
					
 (27)Best practicesA State agency may use a portion of the amounts made available to the State agency under this section for the purpose of providing training for local agencies in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
				(t)Community services block grant act
 (1)State activitiesSection 675C(b)(1)(A) of the Community Services Block Grant Act (42 U.S.C. 9907(b)(1)(A)) is amended by inserting after providing training the following: (which may include providing training, to the entities that are providers of services to children and youth, in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016).
 (2)National activitiesSection 678A(a)(1)(A) of the Community Services Block Grant Act (42 U.S.C. 9913(a)(1)(A)) is amended by inserting after training the following: (which may include providing training, to the entities that are providers of services to children and youth, in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016).
 (u)Runaway and homeless youth actSection 342 of the Runaway and Homeless Youth Act (42 U.S.C. 5714–22) is amended by inserting after technical assistance and training the following: (which may include providing training, to providers of services under this title, in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016).
 (v)Programs of the office of refugee resettlementSection 462(b)(1) of the Homeland Security Act of 2002 (6 U.S.C. 279(b)(1)) is amended— (1)in subparagraph (K), by striking and at the end;
 (2)in subparagraph (L), by striking the period and inserting ; and; and (3)by adding at the end the following:
						
 (M)at the election of the Director, providing training, to providers responsible for the care of the unaccompanied alien children, in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016..
					(w)Family violence prevention and services act
 (1)Prevention and supportive servicesSection 308(b)(1)(D) of the Family Violence Prevention and Services Act (42 U.S.C. 10408(b)(1)(D)) is amended by inserting before the semicolon the following: , and provision of training to providers in the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016.
 (2)National resource centerSection 310(b)(1)(A)(i) of the Family Violence Prevention and Services Act (42 U.S.C. 10410(b)(1)(A)(i)) is amended by inserting before the semicolon the following: , and which may offer training related to the best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016.
					202.Establishment of law enforcement child and youth trauma coordinating center
				(a)Establishment of Center
 (1)In generalThe Attorney General shall establish a National Law Enforcement Child and Youth Trauma Coordinating Center (referred to in this section as the Center) to provide assistance to State, local, and tribal law enforcement agencies in interacting with children and youth who have been exposed to violence or other trauma, and their families as appropriate.
 (2)Age rangeThe Center shall determine the age range of children and youth to be covered by the activities of the Center.
 (b)DutiesThe Center shall provide assistance to State, local, and tribal law enforcement agencies by—
 (1)disseminating information on the best practices for law enforcement officers developed under section 101, which may include best practices based on evidence-based and evidence-informed models from programs of the Department of Justice and the Office of Justice Services of the Bureau of Indian Affairs, such as—
 (A)models developed in partnership with national law enforcement organizations, Indian tribes, or clinical researchers; and
 (B)models that include— (i)trauma-informed approaches to conflict resolution, de-escalation, and crisis intervention training;
 (ii)early interventions that link child and youth witnesses and victims, and their families as appropriate, to appropriate trauma-informed services; and
 (iii)supporting officers who experience secondary trauma;
 (2)providing professional training and technical assistance; and (3)awarding grants under subsection (c).
					(c)Grant program
 (1)In generalThe Attorney General, acting through the Center, may award grants to State, local, and tribal law enforcement agencies or to multidisciplinary consortia to—
 (A)enhance the awareness of best practices developed under section 101 for trauma-informed responses to children and youth who have been exposed to violence or other trauma, and their families as appropriate; and
 (B)provide professional training and technical assistance in implementing the best practices described in subparagraph (A).
 (2)ApplicationAny State, local, or tribal law enforcement agency seeking a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require.
 (3)Use of fundsA grant awarded under this subsection may be used to— (A)provide training to law enforcement officers on the best practices developed under section 101, including how to identify early signs of trauma and violence exposure when interacting with children and youth; and
 (B)establish, operate, and evaluate a referral and partnership program with clinical mental health or social service professionals in the community in which the law enforcement agency serves.
 (d)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General— (1)$15,000,000 for each of fiscal years 2017 through 2021 to award grants under subsection (c); and
 (2)$2,000,000 for each of fiscal years 2017 through 2021 for other activities of the Center. 203.Grants to improve trauma support services and mental health care for children and youth in educational settingsPart A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:
				
					3Grants To improve trauma support services and mental health care for children and youth in
			 educational settings
						4131.Grants to improve trauma support services and mental health care for children and youth in
			 educational settings
 (a)Grants, contracts, and cooperative agreements authorizedThe Secretary is authorized to award grants to, or enter into contracts or cooperative agreements with, State educational agencies, local educational agencies, Indian tribes or their tribal educational agencies, a school operated by the Bureau of Indian Education, or a Regional Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)) for the purpose of increasing student access to quality trauma support services and mental health care by developing innovative programs to link local school systems with local trauma-informed support and mental health systems, including those under the Indian Health Service.
 (b)DurationWith respect to a grant, contract, or cooperative agreement awarded or entered into under this section, the period during which payments under such grant, contract or agreement are made to the recipient may not exceed 5 years.
 (c)Use of fundsAn entity that receives a grant, contract, or cooperative agreement under this section shall use amounts made available through such grant, contract, or cooperative agreement for any of the following:
 (1)To enhance, improve, or develop collaborative efforts between school-based service systems and trauma-informed support and mental health service systems to provide, enhance, or improve prevention, screening, referral, and treatment services to students.
 (2)To enhance the availability of trauma support services and school-based counseling programs, as well as provide appropriate referrals for students potentially in need of mental health services, and ongoing mental health services.
 (3)To provide universal trauma screenings to identify students in need of specialized support. (4)To implement multi-tiered positive behavioral interventions and supports, or other trauma-informed models of support.
 (5)To provide training to teachers, teacher assistants, and other appropriate school personnel to develop safe, stable, and nurturing learning environments that prevent and mitigate the effects of trauma, including through social and emotional learning.
 (6)To provide training and professional development for the school personnel and mental health professionals to improve school capacity to identify, refer, and provide services, as appropriate, to students in need of trauma support or behavioral health services.
 (7)To provide technical assistance and consultation to school systems and mental health agencies as well as to families participating in the program carried out under this section.
 (8)To provide linguistically appropriate and culturally competent services. (9)To evaluate the effectiveness of the program carried out under this section in increasing student access to quality trauma support services and mental health care, and make recommendations to the Secretary about the sustainability of the program.
 (10)To engage and utilize expertise provided by institutions of higher education, such as a Tribal College or University, as defined in section 316(b) of the Higher Education Act of 1965.
 (11)To provide trainings and implement procedures pursuant to the relevant best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016.
 (d)ApplicationsTo be eligible to receive a grant, contract, or cooperative agreement under this section, an entity described in subsection (a) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, such as the following:
 (1)A description of the program to be funded under the grant, contract, or cooperative agreement. (2)A description of how such program will increase access to quality trauma support services and mental health care for students.
 (3)A description of how the applicant will establish trauma support services or a school-based counseling program, or both, that provide immediate prevention and mental health services to the school community as necessary.
 (4)An assurance that— (A)persons providing services under the grant, contract, or cooperative agreement are adequately trained to provide such services;
 (B)the services will be provided in accordance with subsection (c); (C)teachers, administrators, parents or guardians, representatives of local Indian tribes, and other school personnel are aware of the program; and
 (D)parents or guardians of students participating in services under this section will be engaged and involved in the design and implementation of the services.
 (5)An assurance that the applicant will support and integrate existing school-based services with the program in order to provide appropriate mental health services for students.
 (6)An assurance that the applicant will establish a program that will support students and the school in improving the school climate in order to support an environment conducive to learning.
								(e)Interagency agreements
 (1)Designation of lead agencyA recipient of a grant, contract, or cooperative agreement under this section shall designate a lead agency to direct the establishment of an interagency agreement among local educational agencies, juvenile justice authorities, mental health agencies, and other relevant entities in the State, in collaboration with local entities, such as Indian tribes.
 (2)ContentsThe interagency agreement shall ensure the provision of the services described in subsection (c), specifying with respect to each agency, authority, or entity—
 (A)the financial responsibility for the services; (B)the conditions and terms of responsibility for the services, including quality, accountability, and coordination of the services; and
 (C)the conditions and terms of reimbursement among the agencies, authorities, or entities that are parties to the interagency agreement, including procedures for dispute resolution.
 (f)EvaluationThe Secretary shall evaluate each program carried out under this section and shall disseminate the findings with respect to each such evaluation to appropriate public, tribal, and private entities.
 (g)Distribution of awardsThe Secretary shall ensure that grants, contracts, and cooperative agreements awarded or entered into under this section are equitably distributed among the geographical regions of the United States and among tribal, urban, suburban, and rural populations.
 (h)Rule of constructionNothing in this section shall be construed— (1)to prohibit an entity involved with a program carried out under this section from reporting a crime that is committed by a student to appropriate authorities; or
 (2)to prevent State and tribal law enforcement and judicial authorities from exercising their responsibilities with regard to the application of Federal, tribal, and State law to crimes committed by a student.
 (i)Supplement, not supplantAny services provided through programs carried out under this section shall supplement, and not supplant, existing mental health services, including any services required to be provided under the Individuals with Disabilities Education Act.
 (j)Consultation with indian tribesIn carrying out subsection (a), the Secretary shall, in a timely manner, meaningfully consult, engage, and cooperate with Indian tribes and their representatives to ensure notice of eligibility.
 (k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $6,000,000 for the period of fiscal years 2017 through 2022..
			IIIUnderstanding the Scope of Trauma Exposure
			301.CDC surveillance and data collection for child, youth, and adult trauma
 (a)Data collectionThe Director of the Centers for Disease Control and Prevention (referred to in this section as the Director) shall authorize and encourage States to collect and report data on adverse childhood experiences through the Behavioral Risk Factor Surveillance System and the Youth Risk Behavior Surveillance System. In collecting and reporting such data, States shall use the appropriate modules developed under section 302(2)(B), in addition to other appropriate modules.
 (b)TimingThe collection of data authorized under subsection (a) may occur in fiscal year 2019 and every 2 years thereafter.
 (c)Data from tribal and rural areasThe Director shall require that each State, in collecting data in accordance with subsection (a), ensure that, as appropriate, data from tribal and rural areas within such State is included by oversampling from such areas.
 (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $64,000,000 for the period of fiscal years 2019 through 2021.
 302.CDC analysis of child, youth, and adult traumaThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall—
 (1)conduct an analysis of— (A)the prevalence of child, youth, and adult trauma experienced in the United States, including assessments of the types of the most prominent adverse childhood experiences, and disparities by race and ethnicity, by geographic distribution, and by socioeconomic status;
 (B)the public health impact of the scope of exposure to adverse childhood experiences, including whether such scope of exposure to adverse childhood experiences constitutes a public health epidemic;
 (C)modules that measure and assess adverse childhood experiences, for development and ultimate inclusion in the Youth Risk Behavior Surveillance System; and
 (D)outcomes modules that measure and evaluate the utilization and efficacy of trauma-informed interventions, such as mental health services or other clinical or sub-clinical care, for ultimate inclusion in the Youth Risk Behavior Surveillance System and the Behavioral Risk Factor Surveillance System; and
 (2)not later than 1 year after the date of enactment of this Act, submit to Congress a report on the analysis under paragraph (1) that includes recommendations on—
 (A)what communities can do to prevent adverse childhood experiences and how Indian tribes, social service providers, law enforcement, health care practitioners, public health agencies, educational institutions, and other community stakeholders may collaborate to improve efforts to identify, connect to appropriate services, and provide treatment and support for children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma;
 (B)modules for inclusion in the appropriate surveillance systems, as described in subparagraphs (C) and (D) of paragraph (1); and
 (C)how the Centers for Disease Control and Prevention can utilize data collected through surveillance systems to target specific populations or geographic locations with a high incidence of measured Adverse Childhood Experiences, including by considering such data when awarding grants and contracts to entities serving such populations or locations.
					303.Government accountability study on barriers to and opportunities for trauma-informed identification
			 and treatment
				(a)Study
 (1)In generalThe Comptroller General shall conduct a study of the barriers to, and the opportunities for increasing, the early identification and treatment of children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma.
 (2)ContentsIn conducting the study, the Comptroller General shall examine— (A)ways in which such identification and treatment could be facilitated in early childhood education and care settings and elementary and secondary schools, such as through improved teacher preparation, professional development, and curriculum design, and the development of the cognitive and social-emotional skills of students;
 (B)(i)the extent to which State Medicaid plans use early and periodic screening, diagnostic, and treatment services (as defined in section 1905(r) of the Social Security Act (42 U.S.C. 1396d(r)) that are provided in accordance with the requirements of section 1902(a)(43) of such Act (42 U.S.C. 1396a(a)(43))) to provide trauma-informed services to children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma;
 (ii)barriers to increased utilization of such screening, diagnostic, and treatment services; and (iii)the impact of State Medicaid plan design and State regulatory decisions on the provision of such services;
 (C)the feasibility of, State experiences with, and considerations regarding, systematic collection and sharing of data that—
 (i)is carried out by health care providers, State, local, and tribal educational agencies, social service providers, law enforcement, and any other entity providing services in a covered setting (as defined in section 101(f));
 (ii)relies on common data measures, fosters communication and coordination across covered settings (as so defined), and promotes shared accountability for the data; and
 (iii)relates to the screening, referral, and support of children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma;
 (D)privacy and consent issues affecting identification and treatment of children and youth who have experienced or are at risk of experiencing trauma, including considerations regarding information collected and reported by providers and regarding parental consent;
						(E)(i)
 the comprehensive, coordinated, and multisector process through which State, local, and tribal educational agencies locate, identify, and screen infants and toddlers with disabilities, and children with disabilities (including such children who are youth), under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); and
 (ii)considerations, strategies, alignment opportunities, and applicability for trauma-informed models for conducting such location, identification, and screening;
 (F)(i)clinical pediatric mental health and child- and youth-serving social service workforce capacity, including analyzing that capacity by setting, geographic distribution, and population served; and
 (ii)barriers that contribute to any shortages in professionals in that workforce; and (G)the cost-effectiveness and success of providing services through school-based health centers as a method of—
 (i)addressing the needs of students who have experienced or are at risk of experiencing trauma; and
 (ii)improving their academic achievement. (b)ReportThe Comptroller General shall submit a report containing the results of the study to—
 (1)the Committee on Appropriations, the Committee on Health, Education, Labor, and Pensions, the Committee on Finance, the Committee on Indian Affairs, and the Committee on the Judiciary of the Senate; and
 (2)the Committee on Appropriations, the Committee on Energy and Commerce, the Committee on Education and the Workforce, the Committee on Ways and Means, the Committee on Natural Resources, and the Committee on the Judiciary of the House of Representatives.
 (c)DefinitionsIn this section: (1)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).
 (2)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given the term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
					IVEvaluation of new interventions and improving service delivery
			401.Clarification of definition of Medicaid EPSDT services; demonstration project to test
			 trauma-informed delivery of EPSDT services
 (a)Clarification of definition of EPSDT servicesSection 1905(r) of the Social Security Act (42 U.S.C. 1396d(r)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (A)(ii), by inserting (including in the immediate aftermath of exposure to a traumatic event) after medically necessary; and (B)in subparagraph (B)(i), by inserting and any past exposure to traumatic events after health development; and
 (2)in paragraph (5), by inserting including any defects, illnesses, and conditions (including symptoms of a possible mental health disorder that are not sufficiently acute for a diagnosis of a clinical mental health disorder) stemming from exposure to traumatic events, after screening services,.
					(b)Trauma-Informed delivery of EPSDT services demonstration project
 (1)In generalThe Secretary shall make grants to States to conduct demonstration projects under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) to test innovative, trauma-informed approaches for delivering early and periodic screening, diagnostic, and treatment services (as defined in section 1905(r) of the Social Security Act (42 U.S.C. 1396d(r))) to eligible children.
					(2)Scope and duration
 (A)ScopeThe Secretary shall select 10 States to participate in the demonstration project. (B)Selection (i)DiversityIn selecting States to participate in the demonstration project, the Secretary shall—
 (I)ensure that geographically diverse areas, including rural and underserved areas, are included; and
 (II)include at least 2 States in which Indian tribes or tribal organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) are located.
 (ii)PriorityIn selecting States to participate in the demonstration project, the Secretary shall give priority to States that—
 (I)use a value-based payment methodology for paying providers for services provided under the State Medicaid program, including services related to healthy child development;
 (II)use an alternative payment model under the State Medicaid program that enables cross-sector collaboration, provision of trauma-informed services, and supports for healthy child development; or
 (III)integrate information technology between child- and youth-serving sectors to improve coordination and outcomes.
 (C)DurationThe demonstration project shall begin not later than 1 year after the date of the enactment of this Act, and shall be conducted for a period of 4 years.
 (3)RequirementsTo be eligible for a grant under this subsection, a State that is participating in the demonstration project shall demonstrate that it has implemented the following measures with respect to the State Medicaid program:
 (A)The State Medicaid program allows for the provision of early and periodic screening, diagnostic, and treatment services—
 (i)in a diverse set of settings, including schools, hospitals, primary care settings, Federally-qualified health centers (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))), and tribally operated health facilities, without undue restrictions on the settings in which providers are permitted to furnish such services; and
 (ii)by the full scope of providers that are licensed or otherwise authorized under State law to provide the services, including peers through eligible peer support services, community health workers, or subclinical case managers.
 (B)Where necessary to improve or promote the health of an eligible child, the State Medicaid program provides for payment for services provided to the parent of the child.
 (C)The State Medicaid program has procedures in place to coordinate across settings, including with law enforcement, juvenile justice agencies, schools (including preschools and after-school programs), hospitals, primary care providers, tribally operated health facilities, and child welfare providers, to ensure that eligible children who experience trauma receive the appropriate services.
 (D)Where appropriate, the State Medicaid program coordinates with facilities of the Indian Health Service (including a hospital, nursing facility, or any other type of facility which provides services of a type otherwise covered under the program) and other tribally operated health facilities to ensure eligible children have access to adequate qualified providers that are licensed or otherwise authorized under State law to furnish the services.
 (4)FundingOut of any funds in the Treasury not otherwise appropriated, there is appropriated $75,000,000 for the period of fiscal years 2017 through 2021 to carry out this subsection.
 (5)DefinitionsIn this subsection: (A)Demonstration projectThe term demonstration project means the demonstration project established under this subsection.
 (B)Eligible childThe term eligible child means an individual who is under age 21 and who is enrolled in a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (C)SecretaryThe term Secretary means the Secretary of Health and Human Services. (D)State Medicaid programThe term State Medicaid program means a State plan or waiver under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (E)Traumatic trigger eventThe term traumatic trigger event means a traumatic event experienced by a child, including— (i)sexual abuse or maltreatment;
 (ii)sexual assault or rape; (iii)physical abuse or maltreatment;
 (iv)physical assault; (v)emotional abuse or psychological maltreatment;
 (vi)neglect; (vii)domestic violence;
 (viii)war, terrorism, or political violence; (ix)illness or medical trauma;
 (x)accidental injury; (xi)natural disaster;
 (xii)kidnapping and trafficking; (xiii)traumatic loss, separation, or bereavement;
 (xiv)forced displacement; (xv)impaired caregiver;
 (xvi)personal or interpersonal violence; (xvii)community violence;
 (xviii)school violence and bullying; and (xix)such other events as the Secretary shall determine.
							402.Health professional shortage areas
 Section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a)) is amended— (1)in paragraph (2)(A), by inserting (including a community health center operated in an elementary or secondary school) after community health center; and
 (2)in paragraph (3)— (A)by striking , and residents and inserting , residents; and
 (B)by inserting , and a population group that the Secretary determines has experienced trauma (such as through acute or long-term exposure to substantial discrimination, historical oppression, intergenerational poverty, civil unrest, or a high rate of violence) before may be.
 403.Licensing guidelines for community figuresThe Secretary of Health and Human Services, acting through the Administrator of the Agency for Healthcare Research and Quality, shall conduct a study on, and establish guidelines for States to consider with respect to, the licensing of community figures, including community mentors, peers with lived experiences, and faith-based leaders, to build awareness of trauma and promote linkages to community services, provide case management services, and conduct appropriate trauma-informed screening for individuals who have experienced or are at risk of experiencing trauma. Such licensing guidelines shall include recommendations for partnerships between such licensed community figures and other health care providers such that the licensed community figures could be reimbursed through the State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for furnishing services to individuals enrolled in such plan.
 404.Training for health care workforceSubpart I of part C of title VII of the Public Health Service Act is amended by inserting after section 747A (42 U.S.C. 293k–1) the following:
				
					747B.Education and training in trauma-informed care
 (a)In generalThe Secretary may award grants, cooperative agreements, or contracts to health professions schools, and other public and private entities, for the development and implementation of programs to provide education and training to health care professionals in the delivery of trauma-informed care.
 (b)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under subsection (a), an entity shall—
 (1)be— (A)a health professions school; or
 (B)a public or private entity determined to be appropriate by the Secretary; (2)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require; and
 (3)enter into an agreement described in subsection (c). (c)Certain topicsThe Secretary may award a grant, contract, or cooperative agreement under subsection (a) to an entity only if the entity agrees that the program to be implemented under the award will include information and education on—
 (1)best practices developed under section 101 of the Trauma-Informed Care for Children and Families Act of 2016;
 (2)interdisciplinary approaches to delivering trauma-informed care; (3)cultural, linguistic, literacy, geographic, and other barriers to care in underserved populations; and
 (4)recent findings, developments, and improvements in the provision of trauma-informed care. (d)Evaluation of programsThe Secretary shall (directly or through grants or contracts) provide for the evaluation of programs implemented under subsection (a) in order to determine the effect of such programs on knowledge of and practice concerning trauma-informed care.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of the fiscal years 2017 through 2019. Amounts appropriated under this subsection shall remain available until expended..
 405.Trauma-related coordinating bodiesPart G of title V of the Public Health Service Act (42 U.S.C. 290hh et seq.) is amended by adding at the end the following:
				
					583.Trauma-related coordinating bodies
						(a)Grants
 (1)In generalThe Secretary, acting through the Administrator, shall make not more than 10 grants to State, local, or tribal eligible entities to act as trauma-related coordinating bodies.
 (2)AmountThe Secretary shall make such a grant in an amount of not more than $4,000,000. (3)DurationThe Secretary shall make such a grant for a period of 4 years.
							(b)Eligible entities
 (1)In generalTo be eligible to receive a grant under this section, an entity shall include 1 or more representatives of each of the categories described in paragraph (2).
 (2)CompositionThe categories referred to in paragraph (1) are— (A)agencies, such as public health or child welfare agencies, that provide services to prevent trauma among, identify, refer for services, or support (including providing treatment for) children and youth, and their families as appropriate, that have experienced or are at risk of experiencing trauma;
 (B)faculty at an institution of higher education, or researchers or experts, in an area related to prevention of, identification of, referral for services for, or support (including treatment) for child and youth trauma;
 (C)hospitals or other health care institutions; (D)law enforcement;
 (E)elementary or secondary schools, or early childhood education or care programs; (F)providers of after-school, social services, or home visiting programs;
 (G)community organizers or faith-based providers; and (H)the general public, including individuals who have experienced trauma.
 (3)QualificationsIn order for an entity to be eligible to receive the grant, the representatives included in the entity shall, collectively, have backgrounds or expertise concerning a broad range of adverse childhood experiences.
 (c)ApplicationTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including information describing how the coordinating body will continue its activities after the end of the grant period.
 (d)Use of fundsAn entity that receives a grant under this section to act as a coordinating body shall use the grant funds—
 (1)to bring together stakeholders who provide or use services in, or have expertise concerning, covered settings to identify community needs and resources related to preventing trauma among, identifying, referring for services, and supporting (including providing treatment for) children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma, and to build on any needs assessments conducted by organizations or groups represented on the coordinating body;
 (2)(A)to collect data, on indicators specified by the Secretary, that covers multiple covered settings; and
 (B)to use the data to identify unique community challenges, gaps in services, and high-need areas, related to preventing trauma among, identifying, referring for services, and supporting (including providing treatment for) children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma;
 (3)to build awareness, skills, and leadership (including through trauma-informed training and public outreach campaigns) related to preventing trauma among, identifying, referring for services, and supporting (including providing treatment for) children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma in the community;
 (4)to leverage the resources of the members of the organizations and groups represented on the coordinating body, for preventing trauma among, identifying, referring for services, and supporting (including providing treatment for) children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma; and
 (5)to develop a strategic plan that identifies— (A)barriers to and gaps in the provision of such services to prevent trauma among, identify, refer for services, or support (including providing treatment for) children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma; and
 (B)policy goals and coordination opportunities (including coordination in applying for grants) relating to the provision of such services to prevent trauma among, identify, refer for services, and support (including providing treatment for) children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma.
 (e)Supplement not supplantAmounts made available under this section shall be used to supplement and not supplant other Federal, State, and local public funds and private funds expended to provide trauma-related coordination activities.
 (f)EvaluationAt the end of the period for which grants are made under this section, the Secretary shall conduct an evaluation of the activities carried out under each grant. In conducting the evaluation, the Secretary shall assess the outcomes of the grant activities carried out by each grant recipient.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $40,000,000 for the period of fiscal years 2017 through 2020.
 (h)DefinitionIn this section, the term covered setting has the meaning given the term in section 101(f) of the Trauma-Informed Care for Children and Families Act of 2016..
			406.Expansion of performance partnership pilot for children who have experienced or are at risk of
 experiencing traumaSection 526 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2014 (42 U.S.C. 12301 note) is amended—
 (1)in subsection (a), by striking paragraph (2) and inserting the following:  (2)To improve outcomes for children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma means to increase the rate at which individuals who have experienced or are at risk of experiencing trauma, including those who are low-income, homeless, in foster care, involved in the juvenile justice system, unemployed, or not enrolled in or at risk of dropping out of an educational institution and live in a community that has faced acute or long-term exposure to substantial discrimination, historical oppression, intergenerational poverty, civil unrest, or a high rate of violence, achieve success in meeting educational, employment, health, developmental, community reentry, or other key goals.;
 (2)in subsection (b)— (A)in the subsection heading, by striking fiscal year 2014 and inserting fiscal years 2014 through 2017;
 (B)in the matter preceding paragraph (1), by inserting or any Act appropriating funds for any of fiscal years 2014 through 2017; (C)in paragraph (1), by striking disconnected youth and inserting children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma; and
 (D)in paragraph (2), by striking disconnected youth, or designed to prevent youth from disconnecting from school or work, that provide education, training, employment, and other related social services. and inserting children and youth, and their families as appropriate, who have experienced or are at risk of experiencing trauma.;
 (3)in subsection (c)(2)(A), by striking 2018 and inserting 2022; and (4)in subsection (e), by striking 2018 and inserting 2022.
				407.Trauma-informed teaching
 (a)Partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended— (1)in subsection (b)(6)—
 (A)by redesignating subparagraphs (H) through (K) as subparagraphs (I) through (L), respectively; and (B)by inserting after subparagraph (G) the following:
							
 (H)how the partnership will prepare general education and special education teachers to work with students who have experienced trauma (including students who are involved in the foster care or juvenile justice systems or runaway or homeless youth) and in alternative education settings in which high populations of youth with trauma exposure may learn (including settings for correctional education, juvenile justice, pregnant and parenting students, or youth who have re-entered school after a period of absence due to dropping out);;
 (2)in subsection (d)(1)(A)(i)— (A)in subclause (II), by striking and at the end;
 (B)by redesignating subclause (III) as subclause (IV); and (C)by inserting after subclause (II) the following:
							
 (III)such teachers to adopt evidence-based approaches for improving behavior (such as positive behavior interventions and supports and restorative justice), supporting social and emotional learning, mitigating the effects of trauma, improving the learning environment in the school, and for reducing the need for suspensions, expulsions, corporal punishment, referrals to law enforcement, and other actions that remove students from instruction; and; and
 (3)in subsection (d), by adding at the end the following:  (7)Trauma-informed practice and work in alternative education settingsDeveloping the teaching skills of prospective and, as applicable, new elementary school and secondary school teachers to adopt evidence-based trauma-informed teaching strategies—
 (A)to— (i)recognize the signs of trauma and its impact on learning;
 (ii)maximize student engagement; and (iii)minimize suspension and expulsion; and
 (B)including programs training teachers to work with students with exposure to traumatic events (including students involved in the foster care or juvenile justice systems) and in alternative academic settings for youth unable to participate in a traditional public school program in which high-populations of students with trauma exposure may learn (such as students involved in the foster care or juvenile justice systems, pregnant and parenting students, runaway and homeless students, and other youth who have re-entered school after a period of absence due to dropping out)..
 (b)Administrative provisionsSection 203(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1022b(b)(2)) is amended— (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (C)to eligible partnerships that have a high-quality proposal for trauma training programs for general education and special education teachers.. 
					
